In this case the declaration claimed four hundred and seventy-six dollars fifty-seven and three quarter cents, and the verdict was for nine hundred and one dollars. In such case, judgment cannot be entered up for tlie verdict, and a venire facias de novo must be ordered, unless the plaintiff remit the excess beyond the sum claimed in the declaration. But as it appeared that the defendant had a discount, to a large amount, which he was obliged to withdraw on account of the absence of his witness, and therefore the plaintiff could not with safety-enter a remittitur, and a new trial was ordered with leave to the plaintiff to amend his declaration, and to the defendant to plead his discount. Mooney, vs. Welsh, 1 Con. Rep. 133; Brown, et. al. vs. Gibson, 1 Nott M'Cord, 326; Givens, vs. Porteaus, 1 M'Cord, 379.